DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3-12 (in part), 13 are drawn to a method of increasing the efficiency of genome editing, or increasing homologous recombination repair of a targeted DNA double strand break in a cell comprising contacting a cell undergoing genome editing or undergoing homologous recombination DNA pair of a targeted DNA double strand break in the cell with a compound that inhibits the expression or activity of TGFβ where the compound is a nucleic acid.
Group II claim(s) 1, 3-12 (in part), 14 are drawn to a method of increasing the efficiency of genome editing, or increasing homologous recombination repair of a targeted DNA double strand break in a cell comprising contacting a cell undergoing genome editing or undergoing homologous recombination DNA pair of a targeted DNA double strand break in the cell with a compound that inhibits the expression or activity of TGFβ where the compound is an antibody specific for TGFβ or TGFβR1.
Group III. Claim(s) 1, 3-12 (in part), 15 are drawn to a method of increasing the efficiency of genome editing, or increasing homologous recombination repair of a targeted DNA double strand break in a cell comprising contacting a cell undergoing genome editing or undergoing homologous recombination DNA pair of a targeted DNA double strand break in the cell with a compound that inhibits the expression or activity of TGFβ where the compound is a DNA dependent protein kinase inhibitor, a SMAD3 inhibitor, a TGFβR1 inhibitor or a MEK1/2 inhibitor.
Group IV. Claim(s) 2, 16-22 (in part), 23 are drawn to a method increasing homologous recombination repair of a targeted DNA double strand break in a cell comprising contacting a cell undergoing genome editing or undergoing homologous recombination DNA pair of a targeted DNA double strand break in the cell with a compound that inhibits the expression or activity of TGFβ where the compound is a nucleic acid.
Group V claim(s) 2, 16-22 (in part), 24 are drawn to a method of increasing the efficiency of genome editing, or increasing homologous recombination repair of a targeted DNA double strand break in a cell comprising contacting a cell undergoing genome editing or undergoing homologous recombination DNA pair of a targeted DNA double strand break in the cell with a compound that inhibits the expression or activity of TGFβ where the compound is an antibody specific for TGFβ or TGFβR1.
Group VI. Claim(s) 2, 16-22 (in part), 25 are drawn to a method of increasing the efficiency of genome editing, or increasing homologous recombination repair of a targeted DNA double strand break in a cell comprising contacting a cell undergoing genome editing or undergoing homologous recombination DNA pair of a targeted DNA double strand break in the cell with a compound that inhibits the expression or activity of TGFβ where the compound is a DNA dependent protein kinase inhibitor, a SMAD3 inhibitor, a TGFβR1 inhibitor or a MEK1/2 inhibitor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds of a nucleic acid, an antibody or a small protein molecule  are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
Thus groups 1 to VI lack unity of invention because the groups do not share the same or corresponding technical feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                            	February 24, 2021